DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments submitted on 11/23/20 have been acknowledged and are persuasive. The prior art cited of record does not anticipate individually or teach in combination the following limiations.
A lighting apparatus for vehicles, the lighting apparatus comprising: a plurality of light sources that are arranged spaced apart from one another in a row along a distribution direction; and an elongate light guiding element arranged upstream of the light sources in the main emission direction and arranged spaced at a distance from the plurality of light sources, the elongate light guiding element extending in integral fashion along a longitudinal direction that runs substantially parallel to the distribution direction, wherein the light guiding element has a light input face on a side facing the light sources and a light output face on a side facing away from the light sources, wherein the light output face has a lens-shaped contour, wherein the light guiding element is an elongate lens, wherein at least one base side of the light output face extends continuously from a first end face of the elongate lens to a second end face of the elongate lens, and wherein the first end face of the elongate lens is arranged in a region of a first end-side light source of a row of light sources and the second end face of the elongate lens is arranged in a region of a second end-side light source of a same row of light sources.

A lighting apparatus for vehicles, the lighting apparatus comprising: a plurality of light sources that are arranged spaced apart from one another in a row along a distribution direction; and an elongate light guiding element arranged upstream of the light sources in the main emission direction, the elongate light guiding element extending in integral fashion along a longitudinal direction that runs substantially parallel to the distribution direction, wherein the light guiding element has a light input face on a side facing the light sources and a light output face on a side facing away from the light sources, wherein the light output face has a lens-shaped contour, wherein the light guiding element is an elongate lens, wherein at least one base side of the light output face extends continuously from a first end face of the elongate lens to a second end face of the elongate lens, wherein the first end face of the elongate lens is arranged in a region of a first end-side light source of a row of light sources and the second end face of the elongate lens is arranged in a region of a second end-side light source of a same row of light sources, and wherein [[the]]a cover lens is disposed on a rear side of a cover chamber formed by a cover frame with a translucent cover surface terminating in a housing of the lighting apparatus and with opaque screen webs projecting therefrom counter to the main emission direction and running in the longitudinal direction of the elongate lens.
A lighting apparatus for vehicles, the lighting apparatus comprising: a plurality of light sources that are arranged spaced apart from one another in a row along a distribution direction; and an elongate light guiding element arranged upstream of the light sources in the main emission direction, the elongate light guiding element extending in integral fashion along a longitudinal direction that runs substantially parallel to the distribution direction, wherein the light guiding element has a light input face on a side facing the light sources and a light output face on a side facing away from the light sources, wherein the light output face has a lens-shaped contour, wherein the light guiding element is an elongate lens, wherein at least one base side of the light output face extends continuously from a first end face of the elongate lens to a second end face of the elongate lens, wherein the first end face of the elongate lens is arranged in a region of a first end-side light source of a row of light sources and the second end face of the elongate lens is arranged in a region of a second end-side light source of a same row of light sources, and wherein the cover lens is a diffuse cover lens with a volume-scattering material or a crystal-clear cover lens with a scattering surface optics.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANABEL TON whose telephone number is (571)272-2382.  The examiner can normally be reached on Monday -Friday 9:00pm -6:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANABEL TON/Primary Examiner, Art Unit 2875